Case 3:19-cv-01429-TJC-PDB Document 28 Filed 08/19/20 Page 1 of 3 PageID 520




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   WILLIAM R. TINNERMAN,

               Plaintiff,
   v.                                            Case No. 3:19-cv-1429-J-32PDB

   UNITED STATES OF AMERICA,

               Defendant.



                                     ORDER

         The Court has pending a fully briefed motion to dismiss in which the

   government claims this tax refund case should be dismissed for lack of subject

   matter jurisdiction as to certain counts and for failure to state a claim as to

   another.   See Docs. 6, 17, 20, 23.   Plaintiff now seeks leave to amend his

   complaint to shorten, “simplify,” “clarify” and “focus” his claims, including

   separating one of his counts into two, and withdrawing another count. Doc.

   24. The government opposes the amendment on grounds of untimeliness, bad

   faith, and futility. Doc. 26.

         While the motion was filed later than it should have been under the

   parties’ scheduling order, Rule 15 dictates that leave to amend should be freely

   given when justice so requires. See Fed.R.Civ.P. 15(a)(2). As plaintiff has not

   previously amended his complaint, and in light of his representations of his
Case 3:19-cv-01429-TJC-PDB Document 28 Filed 08/19/20 Page 2 of 3 PageID 521




   intentions to “cure any deficiency” in the original complaint, the Court will

   permit him one opportunity to do so.1 However, this is not a license to add new

   claims. Instead, the Court will hold plaintiff to his word. To ameliorate any

   prejudice from the untimeliness, the Court will vacate the current case

   schedule. But because of the length of time this case has now been pending,

   the Court does not intend to extend the briefing schedule below.

         Accordingly, it is hereby

         ORDERED:

         1.    Plaintiff’s Motion for Leave to File an Amended Complaint (Doc. 24)

   is GRANTED.2 No later than September 10, 2020, plaintiff shall file his

   amended complaint.

         2.    The government shall file its motion to dismiss or an answer no

   later than October 8, 2020. If the government moves to dismiss, plaintiff

   must file his response no later than October 29, 2020.

         3.    The deadlines and settings in the Court’s Case Management and

   Scheduling Order (Doc. 15) are VACATED, to be reset as appropriate at a later




         1 The Court and defendant were hampered in considering the motion by
   plaintiff’s failure to attach his proposed amended complaint.
         2   The government’s motion to dismiss (Doc. 6), plaintiff’s motion
   requesting delay of consideration of the motion to dismiss (Doc. 25), and
   plaintiff’s motion for leave to file a reply on the motion for leave to amend (Doc.
   27), are now MOOT.


                                           2
Case 3:19-cv-01429-TJC-PDB Document 28 Filed 08/19/20 Page 3 of 3 PageID 522




   date.

           DONE AND ORDERED in Jacksonville, Florida this 19th day of

   August, 2020.




                                                  TIMOTHY J. CORRIGAN
                                                  United States District Judge




   s.
   Copies:
   Counsel of record




                                         3
